PER CURIAM.
In this Anders appeal, appellant and counsel raise several issues, only one of which has any merit. The State concedes, and we agree, that the court erred in failing to include statutory authority for the costs imposed. Accordingly, we strike the costs imposed without prejudice for the trial court to reimpose the costs after proper findings and citations are made. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995); Sutton v. State, 685 So.2d 1032 (Fla. 2d DCA 1994).
The state also concedes, and we agree, that the $1,000 public defender fee must be stricken without prejudice to the court to reimpose it after making proper findings and giving appellant the opportunity to object.
CAMPBELL, A.C.J., and PATTERSON and QUINCE, JJ., concur.